-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated May 4, 2022 is entered on the record.
Priority
This application is a 371 of PCT/EP2018/058303 filed on 03/30/2018, and claims foreign priority in French Republic application FR1752805 filed on 03/31/2017. 
Claim Status
Claims 1, 2, 4, 5, 8-15, 19, and 20 are pending and examined. Claims 3, 6, 7, and 16-18 were cancelled. 
Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 16 and 17 over Pings (GB 2 155 788A Published March 11, 1985 — of record in IDS dated 12/24/2019), Nguyen (US 2009/007 1493 Published March 19, 2009), and Cooper (US 2008/0262100 A1, Published October 23, 2008) are withdrawn because claims were cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record to the claimed process of claim 1 is Fernandes, Samain, and Pings (of record in IDS dated 12/26/2019). Fernandes teaches a kit comprising a first composition and a second composition, and a method of treating keratin substances with said kit (page 2 lines 8-20). Fernandes does not teach the claimed component ii). Component ii) was known from Pings, as described office action dated 12/17/2021, and Pings describes dimethicone copolyols as antiresoiling agents which purpose is to reduce deposition of the vehicle materials on the hair (page 2 lines 30-35). It would not have been obvious to have modified Fernandes’ first composition of the kit by including Pings’ antiresoiling agent in the first composition because Fernandes does not teach using antiresoiling agents in the compositions of the kit. Claimed component ii) was also known from Samain and it was used as a foaming agent, however it would not have been obvious to have modified Fernandes’ composition by adding Samain’s foaming agent to the composition for reasons described above.
The closest prior art of record to the kit of claim 15 is the combination of Pings and Nguyen as described in the office action dated 12/17/2021. The hair conditioning composition of Pings modified by Nguyen comprises all of the claimed elements of the kit. However, the claimed kit would not have been obvious over these references because there would have been no reason to separate the elements of the prior art composition into at least two compartments as required by the claim. Pings requires all of the components of the hair conditioning composition to be combined in the same composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4, 5, 8-15, 19, and 20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617